

115 S927 IS: Patents for Humanity Program Improvement Act
U.S. Senate
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 927IN THE SENATE OF THE UNITED STATESApril 25, 2017Mr. Leahy (for himself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo allow acceleration certificates awarded under the Patents for Humanity Program to be
			 transferable.
	
 1.Short titleThis Act may be cited as the Patents for Humanity Program Improvement Act. 2.Transferability of Acceleration Certificates (a)In generalA holder of an acceleration certificate issued pursuant to the Patents for Humanity Program (established in the notice entitled Humanitarian Awards Pilot Program, published at 77 Fed. Reg. 6544 (February 8, 2012)), or any successor thereto, of the United States Patent and Trademark Office, may transfer (including by sale) the entitlement to such acceleration certificate to another person.
 (b)RequirementAn acceleration certificate transferred under subsection (a) shall be subject to any other applicable limitations under the notice entitled Humanitarian Awards Pilot Program, published at 77 Fed. Reg. 6544 (February 8, 2012), or any successor thereto.